Citation Nr: 0319273	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  98-06 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.  He served as a machine gunner in the Korean 
War and received the Korean Service Medal and the United 
Nations Medal.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for 
PTSD, and assigned a 30 percent rating for the disorder.  In 
a June 2002 rating decision the RO increased the rating for 
PTSD from 30 to 50 percent effective with the date the claim 
for service connection was filed in March 1997.  The veteran 
contends that he is entitled to a 100 percent rating for 
PTSD.  The issue of the rating assigned for PTSD thus remains 
in contention.

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In accordance with that regulation, following the RO's 
certification of the appeal the Board obtained additional VA 
treatment records to assist the veteran in substantiating his 
appeal of the assigned rating.

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the regulations allowing the Board to develop evidence, to 
the extent that they allowed the Board to consider newly 
developed evidence in the first instance without waiver of 
the veteran's right to have that evidence first considered by 
the RO.  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-47 (Fed. 
Cir. 2003).  The veteran has not waived his right to have the 
additional VA treatment records considered by the RO in the 
first instance.  However, the Board is granting the full 
benefit sought on appeal by awarding a 100 percent disability 
rating for PTSD.  The Board finds, therefore, that it can 
consider the newly submitted evidence without prejudice to 
the veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996) 
[the Board must comply with procedural requirements unless 
the failure to do so is not prejudicial to the veteran].


FINDING OF FACT

Effective March 25, 1997, the manifestations of PTSD result 
in total occupational and social impairment, as shown by 
gross impairment of thought processes, persistent delusions 
or hallucination, the intermittent inability to perform the 
activities of daily living, and periods of disorientation to 
time and place.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD are 
met effective March 25, 1997.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the manifestations of PTSD render 
him totally disabled.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5103, 5103A (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)]. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board will apply this standard in evaluating the 
veteran's claim below.

Notice

Under the VCAA, VA has a duty to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  On receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  

The RO informed the veteran of the evidence needed to 
substantiate his claim in April 1997 by instructing him to 
submit evidence showing treatment for PTSD.  The veteran 
responded by stating that all of his treatment had been 
provided by a VA medical center.

The RO provided the veteran a statement of the case in 
October 1997 and supplemental statements of the case in July 
1998, February 1999, July 1999, December 2001, and June 2002.  
In those documents the RO informed the veteran of the 
regulatory requirements for establishing entitlement to a 
higher rating, and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  In the June 2002 supplemental 
statement of the case the RO informed the veteran of the 
provisions of the VCAA, in terms of VA's duty to notify him 
of the evidence needed to substantiate his appeal and the 
relative responsibilities of the veteran and VA in developing 
that evidence.  

In a March 2002 notice the RO informed the veteran that in 
order to substantiate his appeal of the assigned rating, he 
should submit evidence showing that his disability was worse.  
The RO informed him that if he had received treatment from 
VA, he should identify the facility and the dates of 
treatment so that the RO could obtain the records of 
treatment on his behalf.  The RO also informed him that if he 
had received treatment from a private medical care provider, 
he should complete an authorization for the release of 
medical information for each provider so that the RO could 
assist him in obtaining those records.  The veteran again 
responded by reporting that all of his treatment had been 
provided by VA.

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to assist

The statute and regulations provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The RO or the Board has obtained the veteran's VA treatment 
records, and the RO provided him VA psychiatric examinations 
in July 1997, December 1998, June 2000, and April 2002.  The 
reports of the psychiatric examinations generally reflect 
that the examiners reviewed the veteran's medical records, 
recorded his past psychiatric history, noted his current 
complaints, conducted examinations, and rendered appropriate 
diagnoses and opinions.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and they have 
done so.  The veteran has not indicated the existence of any 
other evidence that is relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that, given the 
disposition of his appeal, no reasonable possibility exists 
that any further assistance would be of benefit to him.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in August 1997.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Evaluation of PTSD

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2002).

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Court has held that the symptoms listed in the General 
Rating Schedule for Mental Disorders for the 100 percent 
rating are only examples, and that the presence of all, or 
even some, of the listed symptoms is not required to 
establish entitlement to a 100 percent rating; the underlying 
factor is whether the manifestations of the psychiatric 
disorder result in total occupational and social impairment.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Factual Background

The veteran initially claimed entitlement to VA compensation 
benefits for PTSD on March 25, 1997.  His VA treatment 
records indicate that he initially sought treatment for PTSD 
in May 1997, although he had been given medication for 
"nervousness" several years before.  In May 1997 he 
reported having engaged in intense combat as a machine gunner 
in the Korean War and having been injured twice.  He reported 
that he suffered from nightmares, sweats, hypervigilance, 
flashbacks, chronic anxiety, and chronic depression, and 
avoided people.  His sleep was poor, in that he slept only a 
few hours.  He experienced occasional chronic anxiety 
attacks, especially when in a large crowd.

The veteran was evaluated by a VA PTSD treatment team in June 
1997.  He was found to be hypervigilant and hyperirritable.  
He could not stand being touched unexpectedly, and would 
strike out when having a nightmare.  In July 1997 he reported 
having combat-related nightmares at least three nights a 
week, at which times he could sleep only two or three hours a 
night.  He has continued to receive treatment for PTSD since 
May 1997.

The veteran underwent a VA psychiatric examination in July 
1997, during which he reported having difficulty sleeping for 
more than three or four hours a night for a week at a time.  
He also reported feeling nervous, and being jumpy in response 
to loud noises.  He experienced recurrent distressing 
memories of events that occurred in combat, in that he could 
be carrying on a conversation with someone and his mind would 
just drift off.  He also experienced distressing dreams of 
varying frequency, from which he would awaken shaking and 
sweating.  He also had flashbacks about his combat 
experiences.  

The veteran reported that his main hobby was fishing, and he 
had stopped being involved in his church.  He felt detached 
from others and was unable to make friends, and he became 
"shaky" when around people.  He had been married to his 
wife for 30 years, and had three adult children to whom he 
felt very close.

On mental status examination he was normally groomed, his 
affect was euthymic, his speech was normal, and he denied any 
suicidal or homicidal thoughts.  He reported hearing voices, 
in that he heard the voices of the men he had served with 
telling him to "get the enemy."  He also saw a person walking 
a distance away from him, but then the person was not there.  
He became paranoid at times.  He was oriented in all spheres, 
his memory was intact, his concentration was mild to 
moderately impaired,  and his insight and judgment were 
intact.  The examination resulted in a diagnosis of PTSD, 
moderate, and assignment of a global assessment of 
functioning (GAF) score of 65-70.  

As noted in the Introduction above, service connection for 
PTSD was granted in an August 1997 RO rating decision.  The 
veteran disagreed with the assigned disability rating, and 
this appeal followed. 

The veteran's spouse submitted a statement in November 1997 
in which she described his behavior over their thirty year 
marriage.  She said that he had nightmares from which he 
awoke violently and would strike her.  He talked in his sleep 
about blood, mines, and killing, about being cold because of 
the snow, and about being shot.  He could not remember events 
that happened the day before, but his memories of the war 
were always apparent.  He was afraid to go out at night, and 
could not stand being in a crowd of people.  He kept loaded 
guns in the house, slept with a gun by his bed, and grabbed 
the gun if he heard any noise in the night.  He was always 
depressed and did not get along with any of their neighbors.  
She also stated that she handled all their finances, managed 
the home, and drove him about, because he was inattentive.

Other family members and friends of the family submitted 
statements describing his behavior as generally very 
irritable and unsociable.  He had difficulty driving because 
he became dazed and inattentive.  He cried when talking about 
the war and suffered from nightmares.  He reportedly was 
unable to tolerate crowds.

VA treatment records disclose that in December 1997 the 
veteran continued to be depressed.  He then reported what his 
therapist characterized as a dissociative episode that 
occurred sometimes while he was driving.  His anxiety level 
had increased due to his wife's illness and the associated 
medical expenses, and he still suffered from nightmares.

The veteran submitted a letter in September 1998 that he had 
written to one of his comrades who had died in the war.  This 
individual was his best friend, and died in his arms after 
being shot while setting up their machine gun.  The veteran 
experienced guilt because he had let his friend set up the 
machine gun; had he done so, he would have been the one shot.  
He described his friend's blood being all over him, which he 
could never wash off.

The RO provided him another psychiatric examination in 
December 1998, during which he reported that he continued to 
have nightmares every two or three nights, and sometimes two 
or three nights in a row.  He had difficulty concentrating, 
was easily disturbed, and had never been able to make 
friends.  He slept only two hours the night before the 
examination, and generally only slept from 4:00 am to 8:00 
am.  He denied any current suicidal or homicidal thoughts.  
He stated that he became easily upset.  He reported having 
only one friend.  He was not involved in church or any other 
activities.

On mental status examination the was neatly groomed and 
cooperative.  His affect was euthymic to mildly depressed, 
and his speech was normal.  He admitted to feelings of 
paranoia.  He was oriented in all spheres, his memory and 
concentration were mild to moderately compromised, and his 
insight and judgment were fair.  The examiner described the 
symptoms of PTSD as mild to moderate, and provided a GAF 
score of 60-70.

An April 1999 VA treatment record shows that the veteran was 
then anxious and irritable around people, especially his 
family members.  He had what his psychiatrist characterized 
as very severe nightmares, disturbed sleep, and paranoia.  In 
August 1999 his nightmares had improved, but he continued to 
have other symptoms of PTSD which the psychiatrist described 
as very troublesome.

In his November 1999 substantive appeal the veteran stated 
that he was unable to work; he relied on his wife to handle 
their affairs; he did not socialize with anyone, including 
his children; he was unable to sleep more than two or three 
hours due to nightmares almost every night.  He stated that 
although the psychiatric examiner had described him as well 
groomed, he was able to appear that way only because his wife 
made him bathe and dress himself.

The veteran underwent an additional VA psychiatric 
examination in June 2000, at which time he reported having 
flashbacks once or twice a week in which he saw enemy 
soldiers coming to attack him.  He experienced combat-related 
nightmares every other night.  He was unable to watch any 
sort of violence on television.  
He also admitted being hypervigilant, in that he could not be 
"comfortable at all."  He felt safe when he was at home 
surrounded by his guns.  He was unable to socialize with 
others, including his children.

On mental status examination the veteran appeared neat and 
clean, and he was mildly depressed.  His speech was normal, 
and he denied any suicidal or homicidal thoughts.  He 
admitted hearing voices screaming "kill! kill! kill!" in 
Chinese, which he heard at night and during the day.  He also 
admitted to feeling paranoid, in that he only felt safe while 
at home.  He was alert and oriented in all spheres.  His 
memory and concentration were impaired, and his insight and 
judgment were grossly intact.  The examination again resulted 
in a GAF score of 60-65.

According to the VA treatment records, in May 2000 the 
veteran reported an increase in his irritability as well as 
ongoing nightmares.  His treating psychiatrist then entered a 
GAF score of 40.  In June 2000 the veteran reported an 
increase in nightmares, severe sleep difficulties, visual 
hallucinations (of soldiers), and fighting in his sleep.  He 
had been referred for psychotherapy due to the increase in 
symptoms related to PTSD.  In September 2000 his psychiatrist 
found that the PTSD was manifested by irritability, an 
unstable mood, an explosive temperament, nightmares, 
flashbacks, and visual and auditory hallucinations.  The 
psychiatrist then entered a diagnosis of PTSD, severe, 
chronic, with psychotic features.  

The veteran underwent a psychiatric evaluation later in 
September 2000, when his psychiatrist noted that he had 
previously been hospitalized for a myocardial infarction and 
had undergone multiple angioplasties.  The psychiatrist also 
noted that his irritability and anger were then affecting his 
physical as well as his mental health.  The psychiatrist 
found that the veteran was then totally and permanently 
disabled and incapable of performing substantially gainful 
employment.

In July 2001 the veteran's spouse and other family members 
reported that he was much worse, in that he had become 
withdrawn from his family, he had no friends, he was unable 
to tolerate any amount of noise, and he would not leave the 
house after dark.  He was unable to make any decisions, his 
nightmares were worse, and he would sit in a chair for days 
without saying anything.  His wife managed the house and 
provided all of his care.  He was unable to participate in 
any family activities, and he had to have all the lights, on 
all the time.

According to the VA treatment records, he continued to 
receive medication for his PTSD symptoms.  In December 2001 
his psychiatrist noted that he was then confined to a 
wheelchair due to severe coronary artery disease with 
myocardial ischemia and unstable angina, and probable 
cerebrovascular disease.  He continued to have symptoms of 
PTSD, including nightmares, flashbacks, irritable moods, and 
depression.  The nightmares caused him to awaken with severe 
anginal pain.

During an April 2002 VA psychiatric examination the veteran 
reported having disturbed sleep, sleeping only four hours per 
night.  He also had difficulty concentrating, an increased 
startle response, and recurrent distressing dreams about 
fighting about once a week.  He stated that sometimes when he 
awoke from a dream he felt like "blowing his head off."  He 
continued to see soldiers approaching him across a body of 
water, he no longer enjoyed anything, he was forgetful, and 
he was unable to remember peoples' names.  His cousin had 
recently visited him and he was unable to recognize him, 
although this individual had previously lived with him for 
three months.  The evaluation resulted in a GAF score of 40-
45.

Analysis

The veteran contends that he is totally disabled due to the 
manifestations of PTSD.  According to the rating criteria, a 
100 percent schedular rating is applicable if the symptoms of 
PTSD result in total occupational and social impairment.  



Initial matter - Mittleider concerns

As an initial matter, the Board observes that the record 
indicates that the veteran experienced a myocardial 
infarction in 2000 which significantly affected his 
functioning.  The Board must therefore initially determine 
whether to attribute any of the veteran's overall impairment 
to the heart condition.  After careful consideration of the 
medical records, the Board has concluded that it is 
impossible to separate the heart disorder from the PTSD.  To 
some degree, it appears that there is present a "chicken and 
egg" situation in which the PTSD and the cardiovascular 
disorder interact and aggravate each other.  See, e.g., the 
May 2002 note from B.A., the veteran's VA psychiatrist.  The 
Board will therefore attribute all of the veteran's overall 
occupational impairment to the PTSD.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].   
In so concluding, the Board observes that the medical and 
other evidence of record clearly indicates that there was 
significant pathology present, attributable to PTSD, prior to 
the onset of the cardiovascular disability.

Schedular rating

The evidence in this case shows that the veteran has been 
retired from employment since 1992.  Whether he is or is not 
now gainfully employed is not, therefore, a factor for 
consideration.  The issue remains, however, of whether his 
service-connected psychiatric disorder causes total 
occupational impairment.

The medical evidence documents the manifestations of PTSD 
beginning in May 1997 as nightmares, hypervigilance, 
flashbacks, intrusive memories, irritability, chronic anxiety 
with occasional anxiety attacks, chronic depression, social 
isolation, and sleep disturbance.  During the July 1997 
examination he described the flashbacks and stated that he 
also experienced auditory and visual hallucinations.  

The veteran evidently does not socialize outside the home, 
and has limited tolerance for members of his own family.  He 
has a long history of nightmares with violent outbursts, 
expressions of terror, talking in his sleep, and periods of 
crying.  He suffers from memory loss, has difficulty 
concentrating, and is unable to tolerate being around people.  
He responds to any stressful situation by withdrawing, is 
afraid to go outside at night, and is virtually totally 
socially isolated.  He expressed manifestations of paranoia, 
in that he keeps loaded guns in the house, sleeps with a gun 
by his bed, and only feels safe when he is at home, 
surrounded by his guns.  

Although he appeared to be neatly groomed, the veteran stated 
that he appeared so only because his wife required him to 
bathe and put on clean clothes regularly; he indicated that 
if she did not do so, he would not be able to maintain his 
personal appearance.

The descriptions of the symptoms of PTSD provided by the 
veteran and his family members reflect an individual who 
would be unable to function in a work environment.  The Board 
finds that this lay evidence is credible and highly 
probative, in that it depicts the veteran's day to day 
behavior and the history of his psychiatric symptoms.

The Board notes that the VA examiner in July 1997, December 
1998, and June 2000 (the same psychiatrist conducted the 
three examinations) described the severity of the PTSD as 
moderate, and assigned GAF scores that ranged from 60-70.  
The Board finds, however, that these assessments are not 
supported by the description of symptoms included in the 
reports of the examinations or in the descriptions of the 
veteran's behavior by family members, which include the 
occurrence of flashbacks multiple times a week, dissociative 
episodes, and auditory and visual hallucinations.  

A medical opinion that is not supported by the clinical 
findings is of low probative value.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).  In addition, the evaluation of 
the level of disability is to be based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  
See 38 C.F.R. § 4.126 (2002).  For these reasons the Board 
finds that the GAF score assigned in the July 1997, December 
1998, and June 2000 examinations is of low probative value in 
evaluating the severity of the disability due to PTSD.

The veteran's treating psychiatrist did not provide an 
assessment of the severity of his PTSD symptoms until May 
2000, at which time the psychiatrist assigned a GAF score of 
40.  A GAF score of 31-40 is indicative of some impairment in 
reality testing or communication.  Subsequent VA treatment 
records characterize the veteran's disorder as severe, and 
the treating psychiatrist expressly found that the veteran is 
unable to work due to the manifestations of PTSD.  This 
evidence supports the conclusion that the veteran has 
suffered total occupational impairment due to PTSD.

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993).  However, the opinion of a treating 
physician may not be ignored, and indeed may be assigned 
significant weight.  See Willis v. Derwinski, 1 Vet. App. 66, 
70 (1991) ["[t]he conclusion of the examining VA psychiatrist 
is a medical conclusion, one which the BVA is not free to 
ignore or disregard."]; see also  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001) [the Board may appropriately favor the 
opinion of one competent medical authority over another].

For the reasons stated above, in particular the fact that the 
veteran's treating psychiatrist has had more opportunity to 
observe the veteran and to interact with him and his family, 
the Board places greater weight of probative value on the 
observations of the treating psychiatrist.

In terms of the stated rating criteria found in 38 C.F.R. 
§ 4.130, the veteran's flashbacks and intrusive memories 
represent gross impairment in thought processes, and he has 
delusions of paranoia and suffers visual and auditory 
hallucinations.  He experiences the inability to perform the 
activities of daily living, in that he is unable to do so 
without his wife's assistance.  He experiences dissociative 
episodes, which are equivalent to disorientation to time and 
place.  For the reasons shown above the Board finds that the 
manifestations of PTSD have resulted in total occupational 
and social impairment and that a 100 percent disability 
rating is warranted.

Fenderson considerations

As noted by the Board above, in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

The Board has already commented on the fact that the 
veteran's disability picture is complicated somewhat by a 
myocardial infarction in 2000.  However, it appears from the 
medical treatment records that he manifested symptomatology 
consistent with total occupational and social impairment 
prior to that time.  Indeed, it appears that the veteran's 
PTSD symptomatology has been more or less consistent during 
the entire period under consideration.  Accordingly, the 
Board believes that a 100 percent rating should be assigned 
since March 25, 1997, when the veteran's claim for service 
connection for PTSD was filed.    

In summary, for the reasons stated above, the Board has 
determined that the evidence supports the assignment of a 
100 percent disability rating for PTSD effective March 25, 
1997.  The benefit sought on appeal is accordingly allowed.





CONTINUED ON NEXT PAGE



ORDER

A 100 percent disability rating is assigned for PTSD 
effective March 25, 1997, subject to the law and regulations 
pertaining to the payment of monetary benefits.



_________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

